Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

DETAILED ACTION
Claims 1 and 3-28 are pending in the Claim Set filed 1/10/2022.
Claim 1 has been amended.
Herein, claims 1 and 3-28 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.


Withdrawn Rejections
The rejection of claims 1 and 3-28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (US20090081277) [Robinson] in view of Rau et al (WO2011012715, cited in IDS) [Rau], Hersel et al (WO2005099768, cited in IDS) and Rabinovich-Guilatt et al (US20070281913) is withdrawn.


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rau et al (WO2011012715, cited in IDS) [Rau] in view of Hersel et al (US20060002890) and Rabinovich-Guilatt et al (US20070281913).
Regarding claims 1, 3-5, 8 and 28,
Rau teaches a method of treating, controlling, delaying or preventing in a mammalian patient, preferably in a human, in need of the treatment of one or more conditions comprising administering to said patient a therapeutically effective amount of a hydrogel prodrug of the present invention or a pharmaceutical composition of the present invention or a pharmaceutically acceptable salt thereof (p.145, lns.19-25). Rau teaches a pharmaceutical composition comprising biodegradable polyethylene glycol based hydrogels comprising a carrier-linked prodrug(s) (p.1, lns.1-9; p.3, lns.18-22; p.143, lns.20-25; p.144, lns.21-27; p.145, lns.19-23; See entire document). Moreover, Rau teaches betamethasone butyrate propionate (e.g., steroid) as a suitable drug for the present invention (p.114, line 33), (i.e., ocular administration is known in the art). Moreover, Rau teaches that the biologically actives, e.g., steroidal agents, are intended for the treatment or prevention of disease in humans or other animals, or to otherwise enhance physical or mental well-being of humans or animals (p.7, lns.1-9; p.145, lns,19-23; See entire document).
Rau teaches that it is preferred for the linking agent to form a reversible linkage to the biologically active moiety, preferably in such a fashion that after cleavage of the linker, the biologically active moiety is released in an unmodified form (reads on free form) (p.25, lns.19-23; p.52, lns.11-15).
Rau teaches the term "reversible" refers within the context of the present invention to bonds and linkages which are non-enzymatically hydrolytically degradable or cleavable under physiological conditions, i.e., aqueous buffer at pH 7.4, at 37oC (p.4, lns.6-10; 
Rau teaches a PEG-based cross linker comprising activated esters groups (Rau: pages 136 and 137; claims 7 and 55), as follows:

    PNG
    media_image1.png
    152
    435
    media_image1.png
    Greyscale

Rau teaches a biodegradable hydrogel-linked prodrug, wherein the hydrogel comprises a backbone structure corresponding to formula (I) (See Instant Claim 16): B(-(A0)x1-(SP)x2-A1 - P - A2 - Hyp1)x (I); where the (SP) = X = 0; (P) is PEG based and A1 = -C(O)- and A2 = -NR-C(O)  as follows (See Rau: Claim 37):

    PNG
    media_image2.png
    114
    496
    media_image2.png
    Greyscale

and HYP1 is as follows (See Rau: Claim 35:

    PNG
    media_image3.png
    553
    430
    media_image3.png
    Greyscale

and B = branching core. Rau teaches branching cores (p.8, lns.33-35 to p.9, lns.1-35; See Title page and entire document), for example, tripentaerythritol (p.9, line 33); wherein the carrier-linked prodrug comprises a linkage that is a carbamate, carbonate, amide or ester linkage (Rau: claim 16).
Accordingly, the method of administering a pharmaceutical composition as taught by Rau is within the scope of the claimed invention so that the recited properties of the composition as instantly claimed characterized in that the composition is used for the prevention, diagnosis and/or treatment of an ocular condition, e.g., anterior and posterior ocular conditions (as claimed) are inherently met, because the same composition will feature the same properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present. See In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01.
Rau differs from the claims in that the document does not teach that the linkage between the biologically active moieties and reversible prodrug linkers in a hydrogel formulation is cleavable in aqueous buffer at pH 7.4 and 37°C.
However, Hersel cures the deficiencies. 
Hersel teaches hydrogel formulations comprising a hydrogel, a biologically active moiety and a reversible prodrug linker, wherein the prodrug linker covalently links the hydrogel and the biologically active moiety at a position (Title, Abstract; See entire document). Hersel teaches hydrogel prodrugs (MHP) of biologically active moieties, such as drug molecules. The MHP may be administered to a patient to form a depot inside the patient which provides for a sustained release of the biologically active moiety over a desired period of time [0037]. Hersel teaches that the provision of a hydrogel as a prodrug carrier according to the invention allows the development of superior drug delivery systems, wherein carrier material properties such as biocompatibility: minimal irritation, immunogenicity, toxicity may be optimized independently from the release properties of the biologically active moiety as the release properties are solely governed by the prodrug linker cleavage kinetics. Moreover, the release of the biologically active moiety is therefore largely independent from the carrier material (i.e., the hydrogel) and does not require chemical or enzymatic degradation of the hydrogel [0038]. Hersel teaches suitable bioactive drugs comprise steroids and anti-inflammatory agents, list of bioactive agents listed in [0041-0042]. Hersel taeches a hydrogel comprising a hydrogel, a biologically active moiety and a reversible prodrug linker, wherein the linker is cleaved at pH 7.4 and 37°C [0107] (reads on currently amended claim 1 in the Claim Set filed 1/10/2022).
Rabinovich-Guilatt teaches the use of prodrug for the manufacture of a medicament useful for treating an ocular disease affecting the posterior segment of the eye, in a subject in need thereof, wherein the prodrug is a composition injected into the vitreous body (Abstract). Rabinovich-Guilatt teaches the use of inactive prodrugs of ophthalmic active drugs for the preparation of a medicament or an ophthalmic composition intended for the treatment of an ocular condition or disease of a human being or an animal, said medicament or ophthalmic composition being administered by invasive means, preferably by intraocular injection, more preferably by intravitreal injection, for in-situ sustained release of a therapeutic effective amount of drug in the posterior segment of the eye [0011]. In particular, Rabinovich-Guilatt teaches that the drug is betamethasone and esters thereof ([0046]; claim 12). Further, Rabinovich-Guilatt teaches treatments of posterior eye diseases require intravitreal or periocular injections or systemic drug administration, whereas local injections are usually preferred to systemic drug administration because the blood/retinal barrier impedes the passage of most drugs from the systemically circulating blood to the interior of the eye. Therefore, large systemic doses are needed to treat eye posterior diseases, which often result in systemic toxicities. There are diseases for which periocular injections do not allow the delivery of efficacious amounts to the target sites, for these diseases, intravitreal injections are found necessary ([0004]; [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a hydrogel formulation comprising a hydrogel, a biologically active moiety and a reversible prodrug linker, in a method for treating ocular conditions in view of the teaching of Rau, Hersel and Rabinovich-Guilatt, as a whole. One skilled would have motivated to do so because a hydrogel-linked prodrug comprising an autocleavable (reversible) linkage releases the covalently attached bioactive moiety (drug) in its free bioactive form. Furthermore, as the covalently bound bioactive agent using a reversible linkage overcomes the disadvantage of the non-covalent approach in that it prevents uncontrolled burst-type release of the drug, as may occur with encapsulation of a drug (Hersel: [0023-0024]. One skilled in the art would have recognized the benefit of avoiding a sudden burst-like delivery during intraocular delivery of a medication to the vitreous of the eye. Moreover, the reduced biological activity of the hydrogel-linked prodrug as compared to the released drug is of advantage if a slow or controlled release of the drug is desired. Furthermore, a relatively large amount of prodrug may be administered without concomitant side effects and the risk of overdosing. Release of the drug occurs over time, thereby reducing the necessity of repeated and frequent administration of the drug, as taught Hersel (p.3, lns.15-20; p.29, lns.24-30).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods in view of Rau, Hewrsel and Rabinovich-Guilatt, as a whole, with no change in their respective functions, and the combination yielding nothing more than predictable results.


Regarding claim 6,
Rau teaches hydrogel-linked prodrug administered from a needle (i.e., container) (p.142, lns.33-35; claim 69).

Regarding claims 10,
Rau teaches hydrogel beads having a diameter of 32, 40 and 50 micrometer (p.154, lns.15-20; claim 69).

Regarding claims 11-27,
The recitation of a process limitation is not viewed as positively limiting the claimed method of treating an ocular condition absent a showing that the process of making imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
 	For instance, if the hydrogel in a product-by-process claim (e.g., claim 12) is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP 2113.
As described above, Rau teaches a pharmaceutical composition comprising a hydrogel-linked prodrug. Thus, the recitation of process limitation(s) as recited in claims 12-28 are not viewed as positively limiting the claimed product absent a showing that the process of making imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. 
Particularly, Rau teaches a process for preparation of a hydrogel comprising (as shown below):

    PNG
    media_image4.png
    278
    343
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    155
    425
    media_image5.png
    Greyscale

in ratio of 2:1 in a solvent (i.e., reagents are mixed in a ratio amine/active ester of 2:1 to 1.05:1 and are dissolved in DMSO (i.e., first solvent), wherein a second solvent is used that is not miscible (immiscible) with DMSO- See Rau: page 141, lines.10-25) (Rau: claims 54-68; See entire document). 
Accordingly, the teachings of Robinson and Rau, as a whole, make obvious a method of preventing, diagnosing and/or treating an ocular condition comprising a pharmaceutical composition comprising a hydrogel-linked prodrug, as instantly claimed.
From the teachings of references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the teachings of Rau, Hersel and Rabinovich-Guilatt, as a whole.

Response to Arguments
Applicants argue that Rabinovich-Guilatt teaches enzymatic-induced conversion of the prodrug results in targeted localization of the activated drug at the sublocalized space in the posterior portion of the eye to directly affect the pathology. Further, Rau fails to make obvious treating an ocular condition.

Applicant’s arguments have been fully considered but they are not persuasive, because Hersel clearly teaches the multiple benefits of hydrogel formulations comprising a hydrogel, a biologically active moiety and a reversible prodrug linker, wherein the prodrug linker covalently links the hydrogel and the biologically active moiety at a position, wherein the linker is cleaved at pH 7.4 and 37°C, of which provides sustain release of a bioactive drug and prevents the burst effect. Moreover, one of ordinary skill would have recognized the suitability of using a reversible linkage for treatment of ophthalmic conditions in view of the teachings of Rabinovich-Guilatt. Moreover, Rau teaches sustained release formulations. Now, Hersel (US20060002890) teaches a hydrogel comprising a hydrogel, a biologically active moiety and a reversible prodrug linker, wherein the linker is cleaved at pH 7.4 and 37°C [0107] (reads on currently amended claim 1 in the Claim Set filed 1/10/2022). Further, references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, the advantages of providing a reversible prodrug linker as opposed to aan enzymatically cleaved linker would be obvious to those skilled in the art in view the newly applied teachings of Hersel (US20060002890). Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of teachings of Rau (WO2011012715), Hersel (US20060002890) and Rabinovich-Guilatt (US20070281913), as a whole. Moreover, regardless of what rationale is applied in a rejection for obviousness, every prior art reference is good for everything it teaches, not just the invention it describes or claims, and the combined teachings of the prior art as a whole must be considered. See EWP Corp v. Reliance Universal, Inc., 755 F.2d 898, 907 (Fed. Cir. 1985). 
Applicant is reminded that obviousness does not require absolute predictability, however, at least some degree of predictability is required. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Conclusions
No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626